Title: I. Jean Jacques Bérard & Cie. to the Farmers-General, 14 July 1787
From: Bérard, Jean Jacques
To: Farmers-General



Messieurs
Paris le 14 Juillet 1787

Nous avons eu l’honneur de vous écrire le 25 du mois dernier pour vous prier de faire recevoir à l’Orient par votre preposé le restant d’environ quatre mille Boucauds de Tabac venus a notre consignation depuis le mois d’octobre 1786. dans les termes de la décision de Bernis, et dont sur une autre lettre de nous du 13e may vous avés fait recevoir mille Boucauds dans le mois de Juin.
Vous ne nous avés pas repondu par ecrit; mais Mr. Delaville votre Directeur nous a dit de votre part que vous ne prendriez point actuellement ces tabacs.
Nous ne devions pas nous attendre à ce refus. Vos preposés ont immédiatement reçu les tabacs arrivés dans tout autre Port de france jusqu’au mois de Juin dernier. Nous ne voyons aucune raison qui pût justifier le refus fait à l’Orient de tabacs venus dans le meme tems et depuis l’epoque assés reculée du mois d’octobre 1786.
Nous vous avons réiterativement exposé la position de notre Maison; ses avances considérables aux Americains, propriétaires des tabacs; la confiance de ceux cy dans la décision de Bernis qui seule a déterminé leurs expeditions. Nous avons pris la liberté de vous rappeller les engagements contractés par la Ferme Générale  en conséquence de cette décision, ne pouvant croire que vous attachiés peu d’importance a des engagements aussi solemnels.
Une nouvelle répetition de ces détails semble inutile. Mais il ne l’est point. Nous croyons même honnête et convenable de vous mettre sous les yeux les suites que va avoir le sistême que vous adoptés, et de nous expliquer avec franchise sur la conduite que nous allons être obligés de suivre.
La Ferme Générale s’est engagée à Bernis envers le Gouvernement à recevoir environ trente mille boucauds de tabac des particuliers, à raison de quinze mille par an pendant les deux dernières années du traité de M. Robert Morris, pourvû qu’ils fussent expediés directement des Etats-Unis sur Navires François ou Americains. Le Commerce n’a pû ni dû refuser une entière confiance à cet engagement deux fois et ministeriellement annoncé et rendu public dans nos Ports et en Amerique, d’abord à l’époque de la decision et ensuite le 22 8bre dernier par la lettre du Ministre des Finances à Mr. de Jefferson.
Quelle a êté la suite de cette confiance? D’un coté les Americains ont achetté et expedié dans nos Ports des tabacs propres à la consommation de la France de la maniere et sur les Navires prescrits, éxigeant de fortes avances dés l’arrivée des tabacs et de promts comptes de vente. De l’autre Notre Maison a fait tout ce qu’elle a pu pour faire réussir les vües du Gouvernement et encourager les Planteurs et les Negotiants Americains. Elle s’est livrée aux fortes avances exigées sur leurs cargaisons, sure que par leur promte vente a la ferme elle verroit rentrer ses fonds sans retard.
Cette attente est maintenant déçüe. Nos avances sont considérables, et durent depuis assés longtems. Nous ne devons pas les augmenter, puisqu’il n’y a plus d’espoir prochain et assuré de rentrées.
Il n’y a qu’un achetteur de tabacs en France. Dès que cet acheteur refuse de recevoir les tabacs ils deviennent un fonds mort sans valeur sur lequel nous ne pouvons sans imprudence faire des avances d’une étendüe et d’une durée aussi indeterminées. Il n’est en France aucune Maison Prudente et Jalouse de son credit qui voulut en courir les risques, malgré tout le desir possible de faire reussir les vües du Gouvernement en attirant le Commerce des Etats-Unis et malgré l’interét qu’ont d’ailleurs les Negociants à étendre leurs afaires.
Nous nous trouvons en conséquence forcés pour notre propre sureté de suspendre toute avance aux Americains aprés beaucoup de tems et de peine. Ils commençoient à s’acoutumer a consommer  des Marchandises de France. Nous allons être obligés de contremander les ordres que nous avions, et de ne point éxécuter ceux que nous pourrons recevoir pour des envois d’objets de France en retour de partie de leurs tabacs. De plus nous laisserons protester en y refusant notre acceptation toutes les traittes des Americains qui nous seront présentées de même pour avances sur de nouveaux chargemens de tabac et dont plusieurs nous sont annoncées.
Nous ne pourrons non plus nous dispenser de rendre compte de tout ceci au Ministre Americain et de remplir d’ailleurs toutes les formes qui seront les plus propres ici ou à l’Orient pour constater le refus que vous feriés des tabacs à établir les dommages resultants pour leurs proprietaires et la non-éxecution de la décision de Bernis, ainsi qu’à leur assurer leurs reccours pour les indemnités que très certainement ils se croiront très fondés à prétendre. A ces Indemnités ils joindront sans doute leurs reclammations de la perte de vingt pour cent que coutera aux tireurs des lettres protestées, selon les loix d’Amerique, le retour de leurs traites; un effet de 100£. de Capital protesté, obligeant chez eux à un remboursement de 120£.
Répondrés vous Messieurs que vous avés recu assés de tabacs des Negotiants Americains pour paroitre avoir satisfait à l’engagement d’une année? Mais vous n’ignorés pas Messieurs, que le commerce connoit très bien le détail de ces receptions? Au reste sans entrer dans ces détails, sans repéter notre juste surprise d’avoir vû recevoir au Havre, à Morlaix, à Bordeaux sans retard les tabacs arrivés jusqu’en Mai dernier pendant que vous refusiés encore les Cargaisons arrivées à l’Orient dés le mois d’octobre de l’année passée, sans examiner à quelle époque doivent commencer et finir les deux années ennoncées par la décision de Bernis votre engagement, en le suposant même accompli pour la première année, n’en subsiste pas moins d’une manière aussi pressante pour la seconde.
Nous ne présumons pas non plus que vous pussiés refuser les tabacs de l’Orient sous le pretexte d’atteindre ceux qui pourroient venir des autres ports. Car outre qu’ils viennent dans une beaucoup plus petite proportion en ces autres ports la décision de Bernis loin d’établir une distinction défavorable a celui de l’Orient vous a acordé une diminution de 30 sols par quintal de tabac qui n’arriveroit pas dans les Ports ou sont vos Manufactures; elle a ainsi prévenus les préferences desavantageuses aux Commerce que sans cette compensation votre interet eut pu vous porter à établir, et elle n’a  certainement pas entendu laisser rejetter des tabacs arrivés en faveur de tabas non-arrivés.
Comme le parti extrême que nous venons de vous exposer, Messieurs, aura certainement de très facheuses suites par l’éclat de mécontentement général qui s’élevera aux Etats-Unis, tant par l’inexécution des ordres de marchandises en retour et le renvoi des vaisseaux a vuide, que par les embarras et la défiance produits dans le commerce par les protets et remboursemens des lettres de change et par les pertes que les Américains éprouveront sur leurs envois à raison des fraix, dechets, magazinages et Interets de fonds; Nous répugnons éxtrémement à une telle résolution, et ne pouvons nous résoudre à l’éxécuter sans vous mettre à même de la prevenir en vous en donnant connoissance.
Encore une fois Rappellés vous de grace Messieurs, les engagemens de la Ferme Générale; l’esprit et les intentions qui ont dirigé la décision de Bernis, ses éxpréssions même, la manière dont elle a été annoncée, la lettre du Ministre des Finances du 22. 8bre dernier au Ministre Americain. Veuillés vous représenter en conséquence combien le Gouvernement et le commerce ont dû s’attendre que vous attireriés sinon par des traitements prévenans du moins par une éxacte et égale éxecution de vos Engagemens, les Navires et les Negotians des Etats-Unis. Enfin considerés la position de ceux qui ont envoyés leurs Navires et qui loin d’éprouver le traitement promis, voyent leurs fonds arretés et leurs cargaisons diminuées par les retards parmi lesquels d’autres verront encore leurs traites protestées détruire leur crédit et les surcharger d’un retrait de 20 pour cent. Trés certainement si un Particulier eut pris un engagement pareil à celui que vous avés contracté le commerce d’Amérique croiroit pouvoir faire retomber sur lui en France les pertes et indemnités causées par son inéxecution.
Nous ne pouvons croire que ces refléxions ne vous frappent, Messieurs, mais si cependant il en etoit autrement, Nous venons vous demander de vouloir bien nous marquer par écrit votre refus. Nous ne sommes en tout cecy que simples Commissionnaires des Propriétaires de tabac dont aucune Cargaison ne nous apartient. Nous sommes comptables de notre conduite, d’abord à ces Négotiants, et ensuite d’aprés leurs ordres à leur Ministre en France. Il faut que nous puissions leur prouver que si leurs tabacs ne sont pas vendus il n’y’a pas de notre faute; et que nous ne nous sommes décidés à laisser sans éxécution leurs ordres en Marchandises, et à laisser protester leurs traittes qu’aprés avoir infructueusement tenté  auprés de vous toutes les démarches possibles pour vous engager a prendre leurs tabacs. Or nous croions que la copie de la présente lettre et votre refus par ecrit, si reellement vous y persistés, renfermeroit tout ce qui est nécessaire à notre justification.
Les Américains etoient bien loin de s’attendre au refus de leurs tabacs. Mais ils nous avoient prévenus de nous adresser à leur Ministre pour les petites contrariétés que nous pourrions eprouver dans le cours des livraisons. Nous n’avons pas voulu jusqu’à présent reclammer son intervention; mais actuellement nous serons forcés de lui rendre compte de la situation des choses et de la necessité ou nous sommes de prendre le parti que nous vous indiquons. Nous lui remmettrons en même tems les nottes des tabacs et les copies des factures et connoissemens et nous attendrons pour continuer ces operations qu’il ait pu obtenir un changement plus favorable aux Interets du Commerce.
Nous avons dû, Messieurs, vous prevenir des suites que va necessairement entrainer le refus des tabacs venus a L’Orient. Nous avons cru en nous expliquant ainsi, faire ce que nous prescrivoient l’honneteté et la considération que nous vous devons. Nous serions trés fachés que vous trouvassiés aucune autre disposition dans notre conduite. Mais il est telle position ou l’on n’a point le choix du parti à prendre, et vous trouverés certainement, Messieurs que nous sommes dans cette position. Nous désirons plus que toute autre chose que vous veuillés bien avoir égard à nos observations et donner ordre a M. Bard de recevoir nos tabacs. Nous vous prions d’etre persuadés des sentiments distingués de consideration avec lesquels Nous avons l’honneur d’être, Messieurs, Vos trés humbles et trés Obeissants Serviteurs

J. J. Bérard et Cie.   Vernes

